Appellate Case: 22-1036     Document: 010110762963      Date Filed: 11/03/2022   Page: 1
                                                            FILED
                                                United States Court of Appeals
                    UNITED STATES COURT OF APPEALS      Tenth Circuit

                            FOR THE TENTH CIRCUIT                     November 3, 2022
                          _______________________________________
                                                                     Christopher M. Wolpert
                                                                         Clerk of Court
     JOEL ALAN TONEY,

           Plaintiff - Appellant,
                                                            No. 22-1036
     v.                                         (D.C. No. 1:21-CV-02428-LTB-GPG)
                                                             (D. Colo.)
     CAPTAIN GELARDO; DEPUTY
     CASE; DEPUTY THOMPSON;
     DEPUTY SPICER; DEPUTY
     BUNNER, DEPUTY LIPON;
     PUEBLO COUNTY SHERIFF’S
     OFFICE; PUEBLO COUNTY
     DETENTION CENTER,

           Defendants - Appellees.
                        _______________________________________

                             ORDER AND JUDGMENT *
                          _______________________________________

 Before BACHARACH, BALDOCK, and McHUGH, Circuit Judges.
                _______________________________________

          Mr. Joel Toney is an inmate who sued prison officials under 42

 U.S.C. § 1983, asserting an Eighth Amendment violation for failure to



 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 22-1036   Document: 010110762963   Date Filed: 11/03/2022   Page: 2



 provide an N-95 mask. The district court summarily dismissed the action,

 reasoning that Mr. Toney had failed to adequately allege deliberate

 indifference.

       On appeal, Mr. Toney alleges that authorities failed to provide any

 masks despite repeated requests. But he didn’t make this allegation in the

 complaint, and it’s too late to add the allegation here. See Smith v. Plati,

 258 F.3d 1167, 1172 n.2 (10th Cir. 2001) (considering the allegations made

 in the complaint but not the allegations asserted in an appellate brief). So

 we do not consider Mr. Toney’s new allegation.

       For the allegation that he did not receive an N-95 mask, Mr. Toney

 doesn’t present any reason to question the district court’s reasoning. So we

 affirm the dismissal. See Nixon v. City and Cnty. of Denver, 784 F.3d

 1364, 1366 (10th Cir. 2015).

       Mr. Toney also seeks leave to proceed in forma pauperis. We grant

 leave because Mr. Toney cannot afford to prepay the filing fee. Mr. Toney

 must continue making partial payments until the filing fee is paid in full.

                                     Entered for the Court



                                     Robert E. Bacharach
                                     Circuit Judge




                                        2